—Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Franklin County) to review a determination of respondents which found petitioner guilty of violating a prison disciplinary rule.
*791The Attorney-General has advised this Court that the determination at issue has been administratively reversed and that all references to the disciplinary hearing will be expunged from petitioner’s institutional record. Inasmuch as petitioner has received all the relief to which he is entitled and is no longer aggrieved, the matter is dismissed as moot (see, Matter of Witherspoon v Goord, 243 AD2d 931).
Cardona, P. J., White, Yesawich Jr., Peters and Carpinello, JJ., concur. Adjudged that the petition is dismissed, as moot, without costs.